TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 13, 2022



                                      NO. 03-22-00185-CR


                                   John Slaughter, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court finding that the results of DNA testing

are inculpatory to appellant. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.